Case 2:16-cv-00535-RWS-RSP Document 218 Filed 03/08/19 Page 1 of 1 PageID #: 2924



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                               §
   MY HEALTH, INC.,                            §
                                               §
                 Plaintiff,                    §
                                               §
   v.                                          §     Case No. 2:16-CV-00535-RWS-RSP
                                               §
   ALR TECHNOLOGIES, INC.,                     §
  . ET. AL.,                                   §
                                               §
                 Defendants.                   §

                                            ORDER

         Before the Court is Defendants’ motion to join Plaintiff’s counsel Pia Anderson

  Moss Hoyt, LLC and Plaintiff’s sole corporate officer Dr. Michael Eiffert [Dkt. No. 182].

  There are no proposed pleadings attached to the motion. Accordingly,

         IT IS ORDERED that Defendants supplement their motion for joinder [Dkt. No. 182] by

  filing a motion with an attached proposed supplemental pleading by March 15, 2019.
           SIGNED this 3rd day of January, 2012.
         SIGNED this 8th day of March, 2019.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE
